Title: From Thomas Jefferson to Thomas Mann Randolph, 13 March 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Monticello Mar. 13. 96.
                    
                    All are well here: Jefferson particularly so. Almost immediately after the receipt of your order to pay Mr. Divers 120. D. and before I could give him notice, he went to Richmond, and returned only 3 days ago. I saw him yesterday and told him how long I had had your order to pay him that sum, which had been in constant readiness for him, and was still so. He appeared perfectly satisfied. I gave him his choice to recieve it here or in Richmond. He preferred the former and will call for it this week. Mr. Garland sheriff, has applied to me for your taxes, which he says it would be convenient for him to recieve in a few days. I told him I would pay them. Two of the persons from whom I have principally purchased corn (Mrs. Gilmer and F. Walker) prefer my paying the money to you for them. The sums are not yet exactly known; the former probably about £40. the latter perhaps double that. The money will be in readiness for you as soon as it’s amount is known. I inclose you a note of Mr. Rives’s on Brown, and a memorandum. We have never had an opportunity of sending your succory seed. I must trouble you again about Cobbs’s affair. Our court did no business at the last session, so it lies over. This gave us another opportunity of trying to get the depositions of the Inspectors of Shockoe. We have given Cobbs notice to attend the last day of this month at Shockoe warehouse, at 12. oclock to take the deposition. I must trouble you to act for me. The commission and letter before forwarded to you on this subject will suffice.—A word on the subject of our breed of Shepherd’s dogs. Every individual of old Grizzle’s breed has proved so mischievous that we have been obliged to kill the whole except Damon who is kept chained; and we remark that not a single instance has been known of any such disposition in Bergere’s family. On the contrary they are all remarkeably quiet, faithful, and abounding in the good qualities of the old bitch. This observation renders her breed extremely precious, and it now consists in two bitches and a dog here, and the dog (Sancho) which you have. We are collecting them at the top of the mountain, and I mention all this to you lest you should part with Sancho, in which case if any thing happens to Norman,  the breed will be lost. It would therefore be desireable that your dog should return with you and remain with us till the breed is multiplied.—W. Nicholas is tolerably sure of being re-elected. Joseph Monroe and Colo. Jouett are canvassing for the other place of delegate at the ensuing election. I intend to be sick on that day, Nicholas being out of danger. My sister Carr, who is with us, and Maria join in love to my dear Martha and yourself. We wish to hear that your health is become firm. Adieu affectionately.
                